 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 1 of 17 Page ID #:264


     Surisa E. Rivers (SBN 250868)
 1   Caroleen Torossian (SBN 334792)
     RIVERS LAW, INC., APC
 2   2600 Foothill Blvd., Ste. 203
     La Crescenta, California 91214
 3   Tel: (818) 330-7012
     Fax: (213) 402-6077
 4   surisa@riverslawinc.com; caroleen@riverslawinc.com
 5   Attorneys for Plaintiff

 6   STEPHEN M. HARBER, STATE BAR #119830
     AMY ARSENEAUX EVENSTAD, STATE BAR #305828
 7
     McCUNE & HARBER, LLP
     515 South Figueroa Street, Suite 1100
     Los Angeles, California 90071
 8   Telephone: (213) 689-2500
     Facsimile: (213) 689-2501
 9   sharber@mccuneharber.com; aevenstad@mccuneharber.com
     Attorneys for Defendants
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
     L.L., a minor, by and through her guardian       Case No.: 2:20-CV-06990-DMG-JPR
13
     ad litem, D.L.,
14                                                    Assigned to Hon. Dolly M. Gee
                    Plaintiff,                        Magistrate Judge: Jean P. Rosenbluth
15           v.
16                                                    DISCOVERY MATTER
     KEPPEL UNION SCHOOL DISTRICT,
17   et al.; JACQUELINE A. CARDENAS,                  STIPULATED PROTECTIVE
                                                      ORDER
18   INTERIM SUPERINTENDENT OF THE
     KEPPEL UNION SCHOOL DISTRICT,
19   in her official capacity; ANGELA
20   HEITMAN, and DOES 1 TO 10,
     inclusive.
21

22                  Defendants.

23

24
     1.      INTRODUCTION
25
             1.1    PURPOSES AND LIMITATIONS
26
             Disclosure and discovery activity in this action is likely to involve production
27
     of such confidential, proprietary, or private information, which warrants special
28

          __________________________________________________________________________
                               STIPULATED PROTECTIVE ORDER
                                              -1-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 2 of 17 Page ID #:265



 1   protection from public disclosure and use for any purpose other than prosecuting this
 2   litigation.
 3          Accordingly, Plaintiff and Defendants (collectively, “the Parties”) hereby
 4   stipulate to and petition the Court to enter the following Stipulated Protective Order.
 5   The Parties acknowledge that this Order does not confer blanket protections on all
 6   disclosures or responses to discovery and that the protection it affords from public
 7   disclosure and use extends only to the limited information or items that are entitled
 8   to confidential treatment under the applicable legal principles. The Parties further
 9   acknowledge, as set forth in Section 12.3 below, that this Order does not entitle
10   them to file Confidential Information under seal; Civil Local Rule 79-5 sets forth the
11   procedures that must be followed and the standards that will be applied when a Party
12   seeks permission from the Court to file material under seal.
13

14          1.2 GOOD CAUSE STATEMENT
15          Plaintiff L.L. (“Plaintiff”), a student within the Keppel Union School District
16   (“KUSD”) alleges that she has a diagnosis of equinovarus acquire deformity and a
17   learning disability, and alleges, among other things, that Defendants KUSD,
18   Defendant Jacqueline A. Cardenas (“Cardenas”), and former teacher, Defendant
19   Angela Heitman (“Heitman”) (referred to collectively as “Defendants”) have violated
20   the Americans with Disabilities Act, the Rehabilitation Act, the Unruh Civil Rights
21   Act, and 42 U.S.C. § 1983 by, among other things, failing to accommodate her
22   because of her disability and physically abusing her. Defendants have not yet
23   answered the operative complaint, as the parties are awaiting a ruling on Defendants’
24   Motion to Dismiss.
25          Plaintiff anticipates that, in the course of discovery and in support of
26   Plaintiff’s claims and defenses, the Parties may rely on information that Plaintiff
27   desires to be kept confidential, such as academic and/or performance records of
28   Plaintiff, nursing and health records of Plaintiff, medical information of Plaintiff,
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -2-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 3 of 17 Page ID #:266



 1   psychoeducational evaluations of Plaintiff, Los Angeles Sheriff Department’s
 2   investigative records/information pertaining to the subject incident, and
 3   individualized education plans of Plaintiff. Plaintiff alleges that Plaintiff may be
 4   harmed if no protective order is entered to shield against the dissemination of the
 5   information that Plaintiff deems to be private, confidential information.
 6

 7         2. DEFINITIONS
 8      1.1 Action: The above-titled lawsuit, L.L., by and through her guardian ad litem,
 9          D.L. v. Keppel Union School District, et al., Central District of California
10          Case No. 2:20-CV-06990-DMG-JPR.
11      1.2 Challenging Party: A Party or Non-Party that challenges the designation of
12          information or items under this Order.
13      1.3 “CONFIDENTIAL” Information or Items: Information (regardless of how it
14          is generated, stored or maintained) or tangible things that qualify for
15          protection under Federal Rule of Civil Procedure 26(c), and as specified
16          above in the Good Cause Statement.
17      1.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
18          support staff).
19      1.5 Designating Party: A Party or Non-Party that designates information or items
20          that it produces in disclosures or in responses to discovery as
21          “CONFIDENTIAL.”
22      1.6 Disclosure or Discovery Material: All items or information, regardless of the
23          medium or manner in which it is generated, stored, or maintained (including,
24          among other things, testimony, transcripts, and tangible things), that are
25          produced or generated in disclosures or responses to discovery in this matter.
26      1.7 Expert: A person with specialized knowledge or experience in a matter
27          pertinent to the litigation who has been retained by a Party or its counsel to
28          serve as an expert witness or as a consultant in this Action.
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -3-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 4 of 17 Page ID #:267



 1      1.8 House Counsel: Attorneys who are employees of a Party to this Action. House
 2          Counsel does not include Outside Counsel of Record or any other outside
 3          counsel.
 4      1.9 Nonparty: Any natural person, partnership, corporation, association, or other
 5          legal entity not named as a Party to this action.
 6      1.10      Outside Counsel of Record: Attorneys who are not employees of a party
 7          to this Action but are retained to represent or advise a party to this Action and
 8          have appeared in this Action on behalf of that party or are affiliated with a law
 9          firm that has appeared on behalf of that party and includes support staff.
10      1.11      Party: Any party to this Action, including all of its officers, directors,
11          employees, consultants, retained experts, and Outside Counsel of Record (and
12          their support staffs).
13      1.12      Producing Party: A Party or Nonparty that produces Disclosure or
14          Discovery Material in this Action.
15      1.13      Professional Vendors: Persons or entities that provide litigation support
16          services (e.g., photocopying, videotaping, translating, preparing exhibits or
17          demonstrations, and organizing, storing, or retrieving data in any form or
18          medium) and their employees and subcontractors.
19      1.14      Protected Material: Any Disclosure or Discovery Material that is
20          designated as “CONFIDENTIAL.”
21      1.15      Receiving Party: A Party that receives Disclosure or Discovery Material
22          from a Producing Party.
23      3. SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or extracted
26   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
27   Protected Material; and (3) any testimony, conversations, or presentations by Parties
28   or their Counsel that might reveal Protected Material.
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -4-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 5 of 17 Page ID #:268



 1          Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial. The
 3   Parties agree to discuss as part of their pre-trial meet and confer obligations whether
 4   any protections are needed for documents or information at trial. Such discussions
 5   should be initiated by the Designating Party.
 6      4. DURATION
 7          Even after final disposition of this litigation, this Order’s confidentiality
 8   obligations shall remain in effect until a Designating Party agrees otherwise in
 9   writing or a court order otherwise directs. Final disposition shall be deemed to be the
10   later of (1) dismissal of all claims and defenses in this Action, with or without
11   prejudice; or (2) final judgment herein after the completion and exhaustion of all
12   appeals, re-hearings, remands, trials, or reviews of this Action, including the time
13   limits for filing any motions or applications for extension of time pursuant to
14   applicable law. An exception to this is with respect to items, including but not
15   limited to student records, which the District is required to disclose in the ordinary
16   course of its operations, such as when Plaintiff may change schools, which would
17   require the District to send her cumulative file with her student records to her new
18   school per the California Education Code. Nothing in this Stipulation and Order is
19   meant to preclude the District from disclosing such items that it is required to
20   disclose per the California Education Code, the Family Educational Rights and
21   Privacy Act, and/or pursuant to the California Child Abuse and Neglect Reporting
22   Act.
23      5. DESIGNATING PROTECTED MATERIAL
24      5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
25   Party or Nonparty that designates information or items for protection under this
26   Order must take care to limit any such designation to specific material that qualifies
27   under the appropriate standards. The Designating Party must designate for protection
28   only those parts of material, documents, items, or oral or written communications
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -5-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 6 of 17 Page ID #:269



 1   that qualify so that other portions of the material, documents, items, or
 2   communications for which protection is not warranted are not swept unjustifiably
 3   within the ambit of this Order.
 4         Mass, indiscriminate, or routinized designations are prohibited. Designations
 5   that are shown to be clearly unjustified or that have been made for an improper
 6   purpose (for example, to unnecessarily encumber the case-development process or to
 7   impose unnecessary expenses and burdens on other parties) may expose the
 8   Designating Party to sanctions.
 9         If it comes to a Designating Party’s attention that information or items that it
10   designated for protection do not qualify for that level of protection, then that
11   Designating Party must promptly notify all other Parties that it is withdrawing the
12   inapplicable designation.
13      5.2 Manner and Timing of Designations. Except as otherwise provided in this
14   Order or as otherwise stipulated or ordered, Disclosure or Discovery Material that
15   qualifies for protection under this Order must be clearly so designated before the
16   material is disclosed or produced.
17         Designation in conformity with this Order requires:
18         (a) for information in documentary form (e.g., paper or electronic documents,
19   but excluding transcripts of depositions or other pretrial or trial proceedings), the
20   Producing Party affix at a minimum, the legend “CONFIDENTIAL” to each page
21   that contains Protected Material. If only a portion or portions of the material on a
22   page qualifies for protection, the Producing Party must clearly identify the protected
23   portion(s) (e.g., by making appropriate markings in the margins).
24         A Party or Nonparty that makes original documents available for inspection
25   need not designate them for protection until after the inspecting Party has indicated
26   which documents it would like copied and produced. During the inspection and
27   before the designation, all of the material made available for inspection must be
28   treated as “CONFIDENTIAL.” After the inspecting Party has identified the
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -6-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 7 of 17 Page ID #:270



 1   documents it wants copied and produced, the Producing Party must determine which
 2   documents, or portions thereof, qualify for protection under this Order. Then, before
 3   producing the specified documents, the Producing Party must affix the
 4   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
 5   portion or portions of the material on a page qualifies for protection, the Producing
 6   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 7   markings in the margins).
 8         (b) for testimony given in depositions, the Designating Party must identify the
 9   Disclosure or Discovery Material that is protected on the record, before the close of
10   the deposition.
11         (c) for information produced in some form other than documentary and for any
12   other tangible items, the Producing Party affix in a prominent place on the exterior of
13   the container or containers in which the information is stored the legend
14   “CONFIDENTIAL.” If only a portion or portions of the information warrants
15   protection, the Producing Party, to the extent practicable, shall identify the protected
16   portion(s).
17         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive the
19   Designating Party’s right to secure protection under this Order for such material. On
20   timely correction of a designation, the Receiving Party must make reasonable efforts
21   to assure that the material is treated in accordance with the provisions of this Order.
22   Either party shall be entitled to correct an inadvertent failure to designate as
23   CONFIDENTIAL up to 45 days after disclosure of the qualified information or
24   material (or in the case of material disclose in a deposition transcript or in exhibits
25   thereto, up to 45 days after the receipt of the transcript). Upon timely correction of a
26   designation, the Receiving Party must make reasonable efforts to assure that the
27   material is treated in accordance with the provisions of this Order. No liability shall
28

       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -7-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 8 of 17 Page ID #:271



 1   be created against a Party or Counsel or General Counsel for a Party for any
 2   inadvertent disclosure of CONFIDENTIAL Information, documents, or testimony.
 3         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1 Timing of Challenges. Any Party or Nonparty may challenge a designation
 5   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 6         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
 7   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.
 8         6.3 The burden of persuasion in any such challenge proceeding shall be on the
 9   Designating Party. Frivolous challenges, and those made for an improper purpose
10   (for example, to harass or impose unnecessary expenses and burdens on other
11   parties), may expose the Challenging Party to sanctions. Unless the Designating
12   Party has waived or withdrawn the confidentiality designation, all Parties shall
13   continue to afford the material in question the level of protection to which it is
14   entitled under the Producing Party’s designation until the Court rules on the
15   challenge.
16         7. ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1 Basic Principles. A Designating Party or Receiving Party may use
18   Protected Material that is disclosed or produced by another Party or by a Nonparty in
19   connection with this Action only for prosecuting, defending, attempting to settle this
20   Action, or in documents necessary to settle or dismiss the Action. Such Protected
21   Material may be disclosed only to the categories of persons and under the conditions
22   described in this Order. When the Action has been terminated, a Receiving Party
23   must comply with the provisions of section 13 below (FINAL DISPOSITION).
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27         An exception to this is that, to the extent that Plaintiff may mark as
28   “CONFIDENTIAL” student records or other records maintained by the District in
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -8-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 9 of 17 Page ID #:272



 1   the ordinary course of its operations, the District will not be precluded or otherwise
 2   restricted in its ordinary business use of said materials.
 3         7.2 Disclosure of CONFIDENTIAL Information or Items. Unless otherwise
 4   ordered by the Court or permitted in writing by the Designating Party, a Designating
 5   Party or Receiving Party may disclose any information or item designated
 6   “CONFIDENTIAL” only to:
 7         (a) the Designating Party or Receiving Party’s Outside Counsel of Record in
 8   this Action, as well as employees of said Outside Counsel of Record to whom it is
 9   reasonably necessary to disclose the information for this Action;
10         (b) the officers, directors, and employees (including House Counsel) of the
11   Designating Party or Receiving Party to whom disclosure is reasonably necessary for
12   this Action;
13         (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16         (d) the Court and its personnel;
17         (e) court reporters and their staff;
18         (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed Exhibit A;
21         (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23         (h) during their depositions, witnesses and attorneys for witnesses to whom
24   disclosure is reasonably necessary, provided that: (1) the deposing party requests that
25   the witness sign the form attached as Exhibit A hereto; and (2) the witness will not
26   be permitted to keep any confidential information unless they sign Exhibit A, unless
27   otherwise agreed by the Designating Party or ordered by the Court. Pages of
28   transcribed deposition testimony or exhibits to depositions that reveal Protected
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -9-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 10 of 17 Page ID #:273



 1   Material may be separately bound by the court reporter and may not be disclosed to
 2   anyone except as permitted under this Stipulated Protective Order;
 3         (i) any mediator or settlement officer, and their supporting personnel, mutually
 4   agreed upon by any of the parties engaged in settlement discussions or appointed by
 5   the Court; and
 6         (j) to the extent that Plaintiff may mark as “CONFIDENTIAL” student records
 7   or other records maintained by the District in the ordinary course of its operations,
 8   the District will not be precluded or otherwise restricted in its ordinary business use
 9   of said materials which may be disclosed where allowed by law, including, but not
10   limited to, the California Education Code and the Family Educational Rights and
11   Privacy Act.
12

13         8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
14            IN OTHER LITIGATION
15         If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action as
17   “CONFIDENTIAL,” that Party must:
18         (a) promptly notify in writing the Designating Party. Such notification shall
19   include a copy of the subpoena or court order unless prohibited by law;
20         (b) promptly notify in writing the party who caused the subpoena or order to
21   issue in the other litigation that some or all of the material covered by the subpoena
22   or order is subject to this Protective Order. Such notification shall include a copy of
23   this Stipulated Protective Order; and
24         (c) cooperate with respect to all reasonable procedures sought to be pursued by
25   the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order shall not produce any information designated in this
28   action as “CONFIDENTIAL” before a determination on the protective-order request
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                          -10-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 11 of 17 Page ID #:274



 1   by the relevant court unless the Party has obtained the Designating Party’s
 2   permission. The Designating Party shall bear the burden and expense of seeking
 3   protection of its Confidential Material and nothing in these provisions should be
 4   construed as authorizing or encouraging a Receiving Party in this Action to disobey a
 5   lawful directive from another court.
 6         An exception to this is that, to the extent that Plaintiff may mark as
 7   “CONFIDENTIAL” student records or other records maintained by the District in
 8   the ordinary course of its operations, the District will not be precluded or otherwise
 9   restricted in its ordinary business use of said materials. This section shall not operate
10   to require the District to disclose to Plaintiff a subpoena received in connection with
11   a criminal proceeding, juvenile proceeding, or other proceeding pursuant to the Child
12   Abuse and Neglect Reporting Act or other similar proceeding. This section shall not
13   operate to require the District to disclose to Plaintiff a request made by another
14   school district or other party authorized to request and/or receive information as
15   allowed by California Education Code §§ 49073, et seq. and/or the Family
16   Educational Rights and Privacy Act.
17

18         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19            PRODUCED IN THIS LITIGATION
20         (a) The terms of this Order are applicable to information produced by a
21   Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
22   protected by the remedies and relief provided by this Order. Nothing in these
23   provisions should be construed as prohibiting a Nonparty from seeking additional
24   protections.
25         (b) In the event that a Party is required, by a valid discovery request, to
26   produce a Nonparty’s Confidential Information in its possession, and the Party is
27   subject to an agreement with the Nonparty not to produce the Nonparty’s
28   Confidential Information, then the Party may:
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                          -11-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 12 of 17 Page ID #:275



 1                (1) promptly notify in writing the Requesting Party and the Nonparty
 2         that some or all of the information requested is subject to a confidentiality
 3         agreement with a Nonparty;
 4                (2) promptly provide the Nonparty with a copy of this Order, the
 5         relevant discovery request(s), and a reasonably specific description of the
 6         information requested; and
 7                (3) make the information requested available for inspection by the
 8         Nonparty, if requested.
 9         (c) If the Nonparty fails to seek a protective order from this court within 21
10   days of receiving the notice and accompanying information, the Receiving Party may
11   produce the Nonparty’s Confidential Information responsive to the discovery request
12   unless some other protections apply to warrant nondisclosure of said information. If
13   the Nonparty timely seeks a protective order, the Receiving Party shall not produce
14   any information in its possession or control that is subject to the confidentiality
15   agreement with the Nonparty before a determination by the court. Absent a court
16   order to the contrary, the Nonparty shall bear the burden and expense of seeking
17   protection in this court of its Protected Material, unless such Protected Material
18   consists of materials that a Party is required to keep confidential by operation of law,
19   including, but not limited to, as set forth in the California Education Code and/or the
20   Family Educational Rights and Privacy Act. In such a situation, the burden and
21   expense is on the Party seeking such materials to present the issue to the Court.
22         (d) Nothing in these provisions should be construed as requiring or permitting
23   disclosure of information pertaining to a Nonparty that a Party is required to keep
24   confidential by operation of law, including, but not limited to, as set forth in the
25   California Education Code and/or the Family Educational Rights and Privacy Act.
26         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
28   Protected Material to any person or in any circumstance not authorized under this
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                          -12-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 13 of 17 Page ID #:276



 1   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 2   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 3   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 4   persons to whom unauthorized disclosures were made of all the terms of this Order,
 5   and (d) request such person or persons to execute the “Acknowledgment and
 6   Agreement to Be Bound” that is attached hereto as Exhibit A. This Order shall not
 7   operate to create liability against a Party or Counsel or House Counsel for a Party for
 8   any inadvertent disclosure of CONFIDENTIAL Information, documents, or
 9   testimony.
10         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11             PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). No liability shall be created against a Party or Counsel or
16   General Counsel for a Party for any inadvertent disclosure of CONFIDENTIAL
17   Information, documents, or testimony.
18

19         12. MISCELLANEOUS
20         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
21   person to seek the Court’s modification of this Order in the future.
22         12.2 Right to Assert Other Objections. By stipulating to the entry of this
23   Order, no Party waives any right it otherwise would have to object to disclosing or
24   producing any information or item on any ground not addressed in this Order.
25   Similarly, no Party waives any right to object on any ground to use in evidence of
26   any of the material covered by this Order, including without limitation, at deposition,
27   any hearing or proceeding in this Action, or trial.
28

       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                          -13-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 14 of 17 Page ID #:277



 1         12.3 Filing Protected Material. A Party that seeks to file under seal any
 2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 3   only be filed under seal pursuant to a court order authorizing the sealing of the
 4   specific Protected Material at issue. If the Court denies a Party’s request to file
 5   Protected Material under seal, then the Receiving Party may file the information in
 6   the public record unless the Court instructs otherwise.
 7         13. FINAL DISPOSITION
 8         After the final disposition of this Action, as defined in paragraph 4, within 60
 9   days of a written request by the Designating Party, each Receiving Party must return
10   all Protected Material to the Producing Party or destroy such material, with the
11   exception of any such materials that the District may be required to retain by
12   operation of law, including, but not limited to, as set forth in the California
13   Education Code and the Family Educational Rights and Privacy Act. As used in this
14   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15   summaries, and any other format reproducing or capturing any of the Protected
16   Material, except such abstracts or summaries that are protected attorney work
17   product and except of any such materials that the District may be required to retain
18   by operation of law, including, but not limited to, as set forth in the California
19   Education Code and the Family Educational Rights and Privacy Act.. Whether the
20   Protected Material is returned or destroyed, the Receiving Party must submit a
21   written certification to the Producing Party (and, if not the same person or entity, to
22   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
23   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
24   that the Receiving Party has not retained any copies, abstracts, compilations,
25   summaries or any other format reproducing or capturing any of the Protected
26   Material, with the exception of any such materials that the District may be required
27   to retain by operation of law, including, but not limited to, as set forth in the
28   California Education Code and the Family Educational Rights and Privacy Act.
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                          -14-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 15 of 17 Page ID #:278



 1   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
 2   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 3   correspondence, deposition and trial exhibits, expert reports, attorney work product,
 4   and consultant and expert work product, even if such materials contain Protected
 5   Material. Any such archival copies that contain or constitute Protected Material
 6   remain subject to this Protective Order as set forth in Section 4 (DURATION).
 7         14. SANCTIONS
 8         Any willful violation of this Order may be punished by civil or criminal
 9   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
10   other appropriate action at the discretion of the Court.
11

12
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13

14   Dated: July 19, 2021                    RIVERS LAW, INC., APC
15                                            By:/s/Surisa Rivers
                                             __________________________
                                             ________________________
16                                           Surisa Rivers
                                             Caroleen Torossian
17                                           Attorneys for Plaintiff
18

19
     DATED:       July 16, 2021                    McCUNE & HARBER, LLP
20

21                                           By:/s/ Amy A. Evenstad
22                                           STEPHEN M. HARBER, ESQ
                                             AMY A. EVENSTAD, ESQ
23                                           Attorneys for Defendants, KEPPEL
                                             UNION SCHOOL DISTRICT,
24                                           JAQUELINE A. CARDENAS and
                                             ANGELA HEITMAN
25

26

27

28

       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                          -15-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 16 of 17 Page ID #:279


     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 1

 2
     DATED: July 26, 2021                     _______________________________________
 3
                                              UNITED STATES MAGISTRATE JUDGE
 4                                            JEAN P. ROSENBLUTH
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                          -16-
 Case 2:20-cv-06990-DMG-JPR Document 43 Filed 07/26/21 Page 17 of 17 Page ID #:280



 1
                              EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _____________________________ [print or type full name], of
 4
     _________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Central District of California
 7
     on _______________ in the case of L.L., by and through her guardian ad litem,
 8
     D.L. v. Keppel Union School District, et al., Central District of California Case No.
 9
     2:20-CV-06990-DMG-JPR. I agree to comply with and to be bound by all the terms
10
     of this Stipulated Protective Order and I understand and acknowledge that failure to
11
     so comply could expose me to sanctions and punishment in the nature of contempt. I
12
     solemnly promise that I will not disclose in any manner any information or item that
13
     is subject to this Stipulated Protective Order to any person or entity except in strict
14
     compliance with the provisions of this Order. I further agree to submit to the
15
     jurisdiction of the United States District Court for the Central District of California
16
     for the purpose of enforcing the terms of this Stipulated Protective Order, even if
17
     such enforcement proceedings occur after termination of this action. I hereby
18
     appoint __________________________ [print or type full name] of
19
     _______________________________________ [print or type full address and
20
     telephone number] as my California agent for service of process in connection with
21
     this action or any proceedings related to enforcement of this Stipulated Protective
22
     Order.
23

24   Date: ______________________________________
25
     City and State where sworn and signed: _________________________________
26
     Printed name: _______________________________
27

28   Signature: __________________________________
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                          -17-
